Citation Nr: 0016970	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-06 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty from February 1951 to 
April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama.  

A hearing was conducted at the RO in February 1999 before a 
local hearing officer.


FINDING OF FACT

The appellant has not submitted competent medical evidence to 
show that he has a back disorder which is related to service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the appellant is 
entitled to service connection for a back disability.  A 
veteran who submits a claim for benefits to the VA shall have 
the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The appellant asserts, in essence, that his claimed back 
disorder stems from a back injury incurred in 1952 as a 
result of picking up a shell.  See VA Form 21-526, Veteran's 
Application for Compensation or Pension, received by VA in 
April 1980.  Another VA Form 21-526, submitted to VA in 
September 1998, shows that the appellant reported injuring 
his back in 1952 upon picking up a shell while stationed at 
Governor Island and was treated in barracks at that time.  
Review of the available service medical records, consisting 
of the Report of Medical Examination at separation, dated in 
April 1953, indicates that clinical evaluation of the 
appellant was normal.  Additionally, it was noted that the 
appellant made no complaints of a medical nature in the 
course of the examination.  The Board points out that the 
evidence of record also includes a VA Form 07-3101, Request 
for Information, dated in May 1980, which indicates that no 
medical records were on file at NPRC [National Personnel 
Records Center] as a result of fire damage.

Medical records on file following the appellant's 1953 
service separation consist of both private and VA records.  A 
statement provided by a private physician dated in August 
1975 noted that the appellant was suffering from severe pains 
in his lower back.  The letter contained several diagnosed 
conditions, such as high blood pressure, nervous heart 
condition, gastrointestinal problems, and chronic nephritis.  
However, a back disability was not diagnosed.  

The report of VA examination conducted in October 1975 shows 
that the appellant gave a history of being unable to work for 
the past two years due to back pain.  It was also noted that 
the appellant had indicated that he hurt his back while 
working for the city picking up garbage.  The appellant 
complained of low back pain, especially on lifting.  X-rays 
showed scoliotic deformity of the thoracic spine.  
Examination revealed normal ranges of motion of the spine.  A 
back disorder was not diagnosed.  

A VA examination was also conducted in September 1983.  The 
examination does not show that the veteran complained of back 
problems, and, in addition, a back disorder was not 
diagnosed.  Examination of the appellant's musculoskeletal 
system showed that the lumbar curve was present and that 
there was no tenderness or paraspinal muscle spasm.  He was 
able to forward bend to within 4 inches of the floor, squat 
fully, and heel-and-toe walk.  Normal range of motion of the 
cervical spine was also reported.  An X-ray report, shown to 
have been conducted in conjunction with the examination, 
contains a diagnosis of levoscoliosis of the thoracic spine.  

The Board points out that several VA medical treatment 
records, dated from April 1991 to May 1999, have also been 
associated with the appellant's claims folder.  However, 
careful review of these records fails to show that the 
appellant was treated for back-related problems during these 
treatment visits.  

Correspondence received from the appellant in November 1998, 
as shown as part of a VA Form 21-4138(JF), Statement in 
Support of Claim, shows that he again asserted that he 
injured his back in 1952 on Governor's Island while on active 
duty.  He added that this was the first time he had ever 
injured his back, and that it had given him "fits" ever 
since.  In addition, apparently in response to the previously 
discussed notation contained as part of the October 1975 VA 
examination report, the appellant claimed that he had never 
told anyone that he hurt his back "while working for the 
city picking trash."  

As noted above, a hearing was conducted at the RO in February 
1999.  The appellant testified that he injured his back 
during service while picking up shells and was subsequently 
treated by medics who placed a wide piece of tape across his 
back.  He added that he did not have any other back problems 
until he was out of the service.  The appellant also stated 
that he initially had back problems following his service 
separation approximately 4 to 5 months thereafter while 
working with the City of Oxford in Mississippi; he noted that 
his job then concerned picking up garbage and that he had 
been treated by a private physician.  The appellant reported 
that he took Doan's pills for pain associated with his back.  
He essentially reported that his back had bothered him since 
his service separation to the present.  He added that he had 
received pain pills from VA.

Beyond the appellant's assertions, there is no evidence of 
record linking the appellant's claimed back disorder to his 
period of active service.  The evidence of record does not 
provide findings of inservice back treatment, and the report 
of medical examination at service separation, discussed 
above, was devoid of any back-related problems.  In addition, 
the entire medical evidence of record, while containing 
notations concerning complaints made by the appellant 
regarding his claimed back disorder, in the form of history, 
the record is found not to include any competent medical 
evidence to establish a nexus between his claimed disorder 
and service.  In fact, the record is devoid of a diagnosis as 
to a back disorder.  The appellant's assertions are 
insufficient to satisfy the nexus requirement because it is 
not shown that the appellant has any medical training or 
expertise to comment on the medical causation for his claimed 
back disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  As the appellant has not submitted competent medical 
evidence of a nexus between his claimed back disorder and 
period of active service, his claim must be denied as not 
well grounded.  Epps, 126 F.3d at 1467-68.

The Board is aware of its heightened responsibility to 
explain its reasons and bases and to consider the benefit of 
the doubt in cases where, as in this case, it is shown that a 
portion of the appellant's service medical records are 
unavailable due evidently to destruction in the 1973 fire at 
the National Personnel Records Center, see O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); however, in the absence of 
competent medical evidence showing a nexus between his 
claimed back problems and his military service in the early 
1950's, there is simply no adequate basis to award service 
connection.  As detailed above, the relevant caselaw requires 
that the "link" must be satisfied by competent medical 
evidence.  In this case, unfortunately for the appellant, 
there is none.  With these factors for consideration, the 
Board is of the opinion that it has done all it can to 
satisfy the duty to explain its reasons and bases under 
O'Hare, supra, and that case's progeny.

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
Nothing in the record suggests the existence of any 
meaningful or relevant evidence that is available which might 
well ground this claim given the lengthy period between 
service and the medical evidence which shows treatment for 
the claimed disorders and given the fact that there is no 
competent medical-nexus evidence for same.  In this respect, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained) and Wood v. Derwinski, 
1 Vet. App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).

Accordingly, the Board must deny the appellant's claim of 
service connection for a back disorder as not well grounded.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a back disorder is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

